EXHIBIT 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between
Martin Walker (“Employee”) and Peekay, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”). In
consideration of the mutual promises made herein, the Company and Employee
hereby agree as follows:

 

AGREEMENT

 

1. Statement of Facts. Employee was employed by the Company.

 

a) Employee signed an Employment, Non-Disclosure/Non-Competition Agreement with
the Company on January 26, 2011 (the “Confidentiality Agreement”);

 

b) the Company terminated Employee’s employment with the Company effective
November 14th, 2016 (the “Termination Date”); and

 

c) the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.

 

2. Consideration. In consideration of Employee’s execution of this Agreement and
Employee’s fulfillment of all of its terms and conditions, and provided that
Employee does not revoke the Agreement under paragraph 7 below, the Company
agrees as follows:

 

a. Separation Payment. The Company agrees to pay Employee the amount equivalent
to two months’ pay on an annual salary base of $135,000 (One hundred thirty five
thousand dollars), less applicable withholding. This payment(s) will be made to
Employee congruent with the payroll cycle(s) that follow the Effective Date of
this Agreement and is subject to all applicable withholding.

 

b. COBRA Subsidy. The Company agrees to pay Cobra premiums under the Consolidate
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) through November
30th, 2016, or, if earlier, the date Employee becomes eligible for group health
coverage with another employer; provided Employee timely elects COBRA coverage.
COBRA premium payments shall be made by the Company to the benefit provider
consistent with the Company’s normal COBRA program. If you have any questions
regarding the COBRA Subsidy, please contact Martha Hoss or PMSI

 

c. General. Employee acknowledges that without this Agreement, he/she is
otherwise not entitled to the consideration listed in this paragraph 2.

 

d. Unemployment Insurance. Employee may be eligible to receive Unemployment
Insurance benefits from the state. For more information about unemployment
benefits or to file on-line, see the Employment Security website at
http://www.esd.wa.gov/uibenefits

 



 1

 



 

e. Job Opportunities. PMSI’s outsourced human resources department has clients
that are trying to fill open positions. You may want to view the employment
opportunities available on their site at www.hrpmsi.com to see if your
qualifications are applicable.

 

3. Benefits. Employee’s health insurance benefits shall cease on November 30th,
2016, subject to Employee’s right to continue his/her health insurance under
COBRA. Employee’s participation in all benefits and incidents of employment,
including, but not limited to the accrual of bonuses, vacation, and paid time
off, ceased as of the Termination Date.

 

4. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, fees, reimbursable expenses, commissions, stock, stock options,
vesting, and any and all other benefits and compensation due to Employee upon
your last day of work. Any questions regarding calculations of salary and or
benefits, please contact Martha Hoss.

 

5. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, parents, divisions, and subsidiaries,
and predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his/her own behalf and on behalf of his/her
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:

 

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

b. any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contractual/business relations or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment;
conversion; and disability benefits;

 

c. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Washington Fair
Employment and Housing Act, and Labor Code section 201, et seq.; and any of the
laws of the state of Washington any and all claims arising out of any other laws
and regulations relating to employment or employment discrimination; and any and
all claims for attorneys' fees and costs;

 



 2

 



 

d. any and all claims for violation of the federal or any state constitution;

 

e. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

f. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

g. any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).

 

6. Acknowledgment of Waiver of Claims under ADEA. Employee understands and
acknowledges that he/she is waiving and releasing any rights he/she may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this
waiver and release is knowing and voluntary. Employee understands and agrees
that this waiver and release does not apply to any rights or claims that may
arise under the ADEA after the Effective Date of this Agreement. Employee
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Employee was already
entitled. Employee further understands and acknowledges that he/she has been
advised by this writing that: (a) he/she should consult with an attorney prior
to executing this Agreement; (b) he/she has twenty one (21) days within which to
consider this Agreement; (c) he/she has seven (7) days following his/her
execution of this Agreement to revoke this Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he/she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee agrees that any changes to this agreement, whether material
or immaterial, do not restart the running of the 21-day period described in this
paragraph. Employee acknowledges and understands that revocation must be
accomplished by a written notification to Lisa Berman, Peekay, Inc., 901 W. Main
Street, Suite A, Auburn, WA 98071 that is received prior to the Effective Date.

 

7. Unknown Claims. Employee acknowledges that he/she has been advised to consult
with legal counsel and that he/she is familiar with the principle that a general
release may not extend to claims that the releaser does not know or suspect to
exist in his/her favor at the time of executing the release, which, if known by
him/her, must have materially affected his/her settlement with the Releasees.
Employee, being aware of said principle, agrees to expressly waive any rights
he/she may have to that effect that could limit the scope of the release in
paragraph 6, as well as any rights he/she may have under any other statute or
common law principles of similar effect.

 



 3

 



 

8. No Pending or Future Lawsuits. Employee represents that he/she has no
lawsuits, claims, or actions pending in his/her name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he/she does not intend to bring any claims on his/her own
behalf or on behalf of any other person or entity against the Company or any of
the other Releasees.

 

9. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee agrees that Company may
rely upon this Agreement to reject and deny any request or application for
employment or re-employment by Employee.

 

10. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his/her immediate family members, the Court in
any proceedings to enforce the terms of this Agreement, Employee’s counsel, and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that he/she
will not publicize, directly or indirectly, any Separation Information.

 

Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Employee breached this Confidentiality provision, the Company shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from his/her obligations hereunder, nor
permit him/her to make additional disclosures. Employee warrants that he/she has
not disclosed, orally or in writing, directly or indirectly, any of the
Separation Information to any unauthorized party.

 

11. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions regarding nondisclosure of the
Company’s trade secrets and confidential and proprietary information, and any
restrictive covenants contained therein. Employee represents and warrants that
he/she has returned all documents, company property, and password information
for all accounts necessary to continue operations efficiently along with any
other items provided to Employee by the Company, developed or obtained by
Employee in connection with his/her employment with the Company, or otherwise
belonging to the Company.

 



 4

 



 

12. No Cooperation. Employee agrees that he/she will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he/she cannot provide counsel or assistance.

 

13. Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees except as compelled by legal process initiated by any person,
entity or governmental body, and then in such instance only under oath. Employee
shall direct any inquiries by potential future employers to the Lisa Berman, who
shall use its best efforts to provide only the Employee’s last position and
dates of employment.

 

14. Non-Solicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.

 

15. Breach. In addition to the rights provided under paragraph 26 below (the
“Attorneys’ Fees” section), Employee acknowledges and agrees that any material
breach of this Agreement, unless such breach constitutes a legal action by
Employee challenging or seeking a determination in good faith of the validity of
the waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Employee under this Agreement and to
obtain damages, except as provided by law.

 

16. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

17. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

18. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN KINGS COUNTY, WASHINGTON BEFORE THE
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH WASHINGTON LAW, AND
THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL WASHINGTON LAW TO ANY
DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH WASHINGTON LAW,
WASHINGTON LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 



 5

 



 

19. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his/her behalf under the terms of this
Agreement. Employee agrees and understands that he/she is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Employee’s
failure to pay or delayed payment of, federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs.

 

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he/she has the capacity to act on his/her own
behalf and on behalf of all who might claim through him/her to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

21. No Representations. Employee represents that he/she has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

 

22. No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms or conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

23. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

24. Survival and Construction. All provisions of this Agreement that would
reasonably be expected to survive the termination of this Agreement will do so.
The language in all parts of this Agreement shall in all cases be construed
simply, according to its fair meaning, and not strictly for or against the
Company or Contractor. Without limitation, there shall be no presumption against
either party on the ground that such party was responsible for drafting this
Agreement or any part of it. Section headings are included solely for
convenience and are not intended to be full or accurate descriptions of the
contents of that section.

 

25. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 



 6

 



 

26. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement.

 

27. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.

 

28. Governing Law. This Agreement shall be governed by the laws of the State of
Washington, without regard for choice-of-law provisions. Each party consents and
submits to the jurisdiction of any local, state, or federal court located in
King County, Washington.

 

29. Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Employee signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”).

 

30. Counterparts. This Agreement may be executed in counterparts and also by
facsimile, scan or other electronic means, and each counterpart, facsimile or
electronic copy shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

31. Voluntary Execution of Agreement. Employee understands and agrees that
he/she executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his/her claims against the Company and any of the
other Releasees. Employee acknowledges that:

 

a. he/she has read this Agreement;

 

b. he/she has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his/her own choice or has knowingly waived
his/her right to counsel;

 

c. he/she understands the terms and consequences of this Agreement and of the
releases it contains; and

 

d. he/she is fully aware of the legal and binding effect of this Agreement.

 

[Remainder of Page Blank; Signature Page Follows]

 



 7

 



 

CAUTION—THIS IS A RELEASE.

READ IT CAREFULLY BEFORE SIGNING.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 



Dated: November 14, 2016

By:

/s/ Martin Walker

Martin Walker

Peekay, Inc.

Dated: November 14, 2016

By:

/s/ Lisa Berman

Lisa Berman, Chief Executive Officer



 

 



8



 